Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000777
                                                     01-MAY-2012
                                                     09:28 AM
                       NO. SCAD-11-0000777

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                WEVLEY WILLIAM SHEA, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 11-039-8963)

                       ORDER OF SUSPENSION
    (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.
     and Intermediate Court of Appeals Chief Judge Nakamura,
                 in place of Acoba, J., recused)

          Upon consideration of the petition filed by the Office
of Disciplinary Counsel (ODC), the exhibits and affidavits
attached thereto, the Notice of Reciprocal Discipline issued
pursuant to Rule 2.15(b) of the Rules of the Supreme Court of the
State of Hawai#i (RSCH), the affidavit of service filed by ODC on
April 18, 2012 and the record, it appears that, on May 18, 2011,
the Supreme Court of the State of Alaska entered an order
suspending Respondent Wevley William Shea from the practice of
law for a period of 25 months and subjected Shea to other
conditions necessary for his reinstatement, to wit that he comply
with Alaska Bar Rules 2, Section 1(d) and 29(c)(1), and that he
provide evidence from a psychologist or psychiatrist that he is
mentally fit to return to the practice of law.   In light of the
fact Respondent Shea was not in the State of Hawai#i, we allowed
ODC to serve documents required by RSCH Rule 2.15(b) upon
Respondent Shea by certified mail, pursuant to RSCH Rules 2.11.
Such service was complete on February 2, 2012.    It further
appears Respondent Shea did not file a response addressing why
the imposition of the same or substantially equivalent discipline
would be unwarranted.   Therefore,
          IT IS HEREBY ORDERED that Respondent Wevley William
Shea is suspended from the practice of law in this jurisdiction
for 25 months, effective 30 days after entry of this order, as
provided by RSCH Rule 2.16(c).
          IT IS FURTHER ORDERED that, in addition to the
requirements set out in RSCH Rules 2.16 and 2.17, Respondent
Shea’s reinstatement is contingent upon proof of his
reinstatement to the Alaska Bar.
          DATED:   Honolulu, Hawai#i, May 1, 2012.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ James E. Duffy, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Craig H. Nakamura




                                   2